DETAILED ACTION
Status of Claims
The amendment after final filed 11/17/2021 under the AFCP 2.0 program has not been entered. The after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program.
Under pre-pilot practice, the proposed amendment is not entered because Applicant has amended the claims requiring further search and consideration. Claims 1-3 and 5-32 remain pending of which claims 11-32 are currently withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/CARLOS BARCENA/Primary Examiner, Art Unit 1723